Citation Nr: 1024246	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  04-22 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to December 
1945.  He died in July 2002.  The appellant is the Veteran's 
surviving son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied the above claim.  

In November 2006, the Board denied the appellant's claim for 
entitlement to accrued benefits and he appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a March 2009 decision, the 
Court vacated the November 2006 Board decision and remanded 
the matter to the Board for readjudication consistent March 
2009 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2005, the appellant testified at a hearing before 
a Veterans Law Judge at the RO; a transcript of the hearing 
is of record.  That Veterans Law Judge has since left the 
Board.  The appellant was offered the opportunity to testify 
at another hearing with a Veterans Law Judge who will decide 
his appeal, which he accepted.

In order to afford the Veteran due process, the case must be 
remanded to the RO for an appropriate hearing to be 
scheduled.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a Veterans Law Judge, at the RO, in 
accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



